Hinman, J.
We have not been able to discover any ground in this case upon which the plaintiffs’ bill can be sustained. It can not be supported on the ground of quieting them, or either of them, in the possession of property to which they have an equitable but not a legal title. In respect to the land in controversy, it is admitted and claimed that the title to it is a perfect legal title in one of the plaintiffs. The bill commences with the allegation that the said Elisha Wolcott, in the manner and with the exceptions hereinafter stated, is the owner, in fee simple, of a certain lot of land, situated, &c., and subsequently it appears that the exceptions referred to respect only portions of the tract or lot of land, to which portions neither of the plaintiffs claim any title whatever. Again, the bill does not seek the specific execution of the contract between Robert Robbins, Sen. and the heirs at law of George and Sarah Montague. It alleges a perfect legal title to one of the pieces of land which was the subject of that exchange to be in the petitioner, Elisha Wolcott, and it admits that the defendant has also a perfect title to the other piece. Now as -these titles have become perfected under -that contract, and are vested in the parties.respectively who ought to own them under it, it can be of no consequence whether they have become vested by deed, or by possession ; because all has now been accomplished that could be done by any decree for the specific performance of the original contract of exchange.
Upon the facts stated in the bill we can discover no other plausible ground for the interference of a court of equity. The only other object to which these facts seem to have any application, is the settlement of a disputed boundary between the land of Elisha Wolcott and the land of the defendant. And we are asked to settle that boundary, and to enjoin the defendant from levying his execution against Charles Wol*240cott on any portion of the land which may be found to belong to Elisha.
In this aspect, the plaintiffs ask to have the narrow strip of land south of the orginal Montague lot, which was the subject of exchange between Robert Robbins, Sen. and the Montague heirs, treated and considered as a part of that lot, and decreed to be so in the division of it between Elisha Wolcott and the defendant, its present owners, so that the boundary between them will be further south, thus giving to Elisha Wolcott a larger portion of the lot than he will otherwise obtain. And it is claimed that the fact that Robert Robbins, Sen., sold and agreed to convey this strip of land to the Montague heirs, in exchange for a similar strip from the north side of their lot, gives a court of equity jurisdiction of the case, on the ground, as we suppose, that as he did not in fact convey it to them by deed, they had originally an equitable title to have the contract of exchange executed, and this equitable title is still vested in Elisha Wolcott, as assignee of a part of the Montague lot, and he can avail himself of it in equity for the mere purpose of ascertaining and settling the disputed boundary between him and the other proprietor of the lot, although he has no interest whatever in the strip of land itself, except for the purpose of locating his boundary in reference to it.
But if, as the plaintiffs claim, this strip of land became by the original exchange a part of the Montague lot, we do not see why it will not as well answer for the southern boundary of that lot in a court of law as in a court of equity. The bill alleges that since said contract of exchange the said Montagues and their tenants have occupied said land as their own property, and as a part of their said lot, and all parties thus occupying understood and supposed that the said lot included the said strip so annexed to said lot in exchange by said Robert. If it has been thus treated, and the title has now become vested in the assignees of the Montague heirs, the state of the title for a portion of the time since the exchange was made can hardly be supposed to affect the boundaries of the present owners of the lot. But however this may be, *241we can not say, upon the .facts stated in the bill, that it has any different effect in a court of equity than such as it would have in a court of law. The plaintiffs do not claim that a mere controversy in respect to boundaries is sufficient to transfer to a court of equity, jurisdiction over the proper subject matter of an action at law, which depends upon it.
As remarked by Judge Story, (1 Eq. Jur. § 616) “ where there is an ordinary legal remedy there is certainly no ground for the interference of courts of equity, and where there is a legal right there must, of necessity, ordinarily, be a legal remedy; and our courts of law are constantly employed in investigating disputed boundaries.”
We have not been able, therefore, to see any ground on which the plaintiffs’ bill can be sustained and we accordingly advise the superior court to dismiss it.
In this opinion the other judges concurred.
Bill to be dismissed.